Citation Nr: 0029499	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to February 6, 1995, 
for the grant of service connection for degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
October 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In December 1948 the veteran claimed service connection 
for, in pertinent part arthritis of the back.  

3.  In February 1949 the M&ROC granted service connection for 
left sciatic neuritis, noted as arthritis, chronic, back and 
left hip.  This decision was not appealed and became final.  

4.  There were no pending claims for service connection for 
degenerative disc disease or arthritis of the back prior to 
February 6, 1995.  

5.  The February 1949 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  




CONCLUSION OF LAW


The criteria for an effective date, prior to February 6, 
1995, for service connection for degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 3.400(b), (k) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records document complaints of urinating 
blood, pain in the left hip, leg, and back, and general 
malaise in April 1948.  The veteran was transferred to 
another facility.  

The veteran reported that his last time of general good 
health was in 1940.  He reported a deep aching backache with 
occasional shooting pain into his left groin and left leg.  A 
past medical history of rickets at 13 years of age and 
scarlet fever, with swollen and painful joints, at age 6 was 
reported.   

Examination revealed limited range of motion and muscle spasm 
in the back, and the prostate was tender.  It was concluded 
that the episodes of back pain were a manifestation of 
chronic glomerulonephritis with a present acute exacerbation.  

In May 1948 an x-ray of the lumbar spine was described as 
negative for evidence of arthritis or other bone or joint 
disease.  

In June 1948 it was concluded that the veteran had a mild 
degree of prostatitis and urethritis that should be 
asymptomatic.  The examiner stated that the pain down the 
left leg could not be explained from a urological standpoint.  


On examination in June 1948 the lumbar spine showed scoliosis 
with rather severe tenderness over the lumbosacral region.  
Range of motion was limited, and there was a moderately 
painful sciatic stretch.  It was concluded that the veteran 
had mild, toxic, sciatic neuritis, probable renal focus.  It 
was concluded that his symptoms would resolve with response 
to urinary tract therapy.  

On orthopedic consultation in July 1948 it was noted that the 
veteran's current problems were complicated by myofascitis, 
and his history of rheumatoid arthritis.  It was noted that 
x-rays of the back were negative.  It was agreed that the 
cause was most likely toxic.  

In August 1948 the veteran was continuing to complain of 
various symptoms, including back and sciatic pain.  A past 
pre-service history of arthritis was noted.  It was opined 
that the veteran may presently have had another renal lesion.  
It was also noted that visceral angitis was possible.  

On orthopedic examination in September 1948 it was concluded 
that the veteran had a rheumatoid diastheses and a toxic 
neuralgia of the left sciatic trunk of unknown origin, 
possibly sacroiliac arthralgia.  It was concluded that he was 
unfit for service.  

An x-ray of the lumbar spine taken in October 1948 was 
interpreted as revealing a straight lumbar curve, well-
preserved intervertebral spaces, and no evidence of bone 
disease.  X-rays found the sacroiliac joints to be normal in 
appearance.  The final diagnosis was changed to chronic 
arthritis of the left, hip, knee, and ankle.  The Medical 
Board also concluded that the veteran was unfit for retention 
in the military service.  

In November 1948 the veteran submitted a claim for, in 
pertinent part, arthritis of the back manifested by painful 
motion when lifting.  

On VA examination in February 1949 the veteran reported, in 
pertinent part, low back pain radiating into the left thigh 
to the back of the knee.  There was limitation of motion and 
muscle spasm in the back on examination.  There was also pain 
to palpation.  

It was noted that an examination for sciatic neuritis had not 
been requested; however, it was concluded that the veteran 
currently had sciatic neuritis.  It was further noted that 
there was also a possibility of a herniated intervertebral 
disc that might be the basis for the sciatic neuritis; 
however, x-rays of the low back were not requested.  

The pertinent diagnoses were left sciatic neuritis probably 
resulting from a trauma while lifting in April 1948, and 
nephritis, by history, not found on examination.  

In February 1949 the M&ROC granted service connection for 
sciatic neuritis, and indicated in parentheses that this had 
been "noted as arthritis, chronic, back and left hip on 
M.S.".  This decision was not appealed.  

Subsequent rating decisions in April 1952, October 1954, and 
November 1959 confirmed and continued the evaluation for 
sciatic neuritis.  These decisions were not appealed.  

X-rays of the lumbar spine taken in February 1995 revealed 
degenerative change and narrowing of the L5-S1 interspace.  A 
computerized tomography (CT) of the lumbar spine, taken in 
May 1995, was noted as revealing a small disc herniation on 
the left of the L4-5 level and degenerative disc disease with 
hypertrophic changes at L5-S1 resulting in mild encroachment 
of the left neural foramina.  

In January 1996 the veteran submitted a claim for entitlement 
to an increased evaluation for his sciatic neuritis.  

On VA examination in March 1996 the veteran was diagnosed 
with chronic low back pain, a history of sciatic neuritis, 
and degenerative disc disease of the lumbar spine, with 
possible nerve impingement, by history.  

The M&ROC denied his claim in June 1996.  The veteran 
submitted a notice of disagreement (NOD), and also claimed 
service connection for, in pertinent part, arthritis of the 
back.  

During an October 1997 independent medical examination the 
examiner found the veteran to have moderately severe 
degenerative arthritis at L5-S1, and secondary spinal 
stenosis with intermittent symptoms causing the left sciatic 
symptoms.  

In March 1998, the M&ROC denied, in pertinent part, service 
connection for arthritis of the lumbar spine.  

In May 1999 the Board adjudicated the issue of entitlement to 
an increased evaluation for sciatic neuritis.  The Board 
denied entitlement to a higher evaluation for sciatic 
neuritis, but granted a 20 percent separate evaluation for 
intervertebral disc syndrome.  The Board based its 
conclusion, in part, on medical evidence submitted subsequent 
to the veteran's most recent claim diagnosing degenerative 
disc disease and associating it with or concluding that it 
was causing the veteran's sciatic neuritis.  

In June 1999 the M&ROC granted service connection for 
degenerative disc disease and assigned an effective date of 
January 30, 1996 for the 20 percent evaluation.  The veteran 
appealed the effective date assigned for degenerative disc 
disease.  

During a local hearing before the M&ROC conducted in November 
1999 it was contended that the effective date for the grant 
of service connection for degenerative disc disease should 
have been the date after the veteran's discharge from 
service, October 23, 1948, as he had this condition on 
discharge and submitted a claim in November 1948 alleging 
service connection for arthritis of the back.  Transcript, p. 
1.  

It was alleged that clear and unmistakable error (CUE) had 
been made in the February 1949 rating decision because of the 
M&ROC's failure to grant service connection for 
intervertebral disc syndrome, when the previous VA examiner 
had indicated the possible presence of a herniated disc, and 
because the evidence had established that the sciatic 
neuritis was secondary to degenerative disc disease.  Tr., 
pp., 2, 4-5.  

It was indicated that the veteran had received treatment for 
his back problems at the Fort Harrison VA facility since 
1949.  Tr., p. 3.  The representative noted that the records 
from this facility on file only dated back to 1992.  The 
representative indicated that she had searched for these 
records but had been told that that they had no idea where 
the records dating back to 1949 might be located.  It was 
surmised that they might be archived, but it could not be 
determined where this would be.  Id.  

The veteran also indicated being treated in the 1960s by a 
private physician in Deer Lodge.  It was noted that the 
physician was currently retired.  Tr., p. 4.  It was 
indicated that an unsuccessful attempt to retrieve these 
records had already been made.  Tr., p. 8.  

The M&ROC made two requests for VA records from Fort Harrison 
for the period from 1948 to 1995 in November 1999 and 
December 1999.  In response, the M&ROC received VA records 
dating only back to 1988.  

VA records dated from September 1988 to February 6, 1995 (the 
current effective date eventually assigned for the grant of 
service connection for degenerative disc disease) show 
treatment of various medical problems; however, none of them 
document a diagnosis or treatment of degenerative disc 
disease or arthritis of the back.  

In January 2000 the Hearing Officer granted an earlier 
effective date of February 6, 1995 for service connection for 
degenerative disc disease.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2000).

In claims of clear and unmistakable error (CUE), the 
effective date is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (2000).  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as an administrative error during the 
adjudication of the claim; that is, the VA's failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Allin v. Brown, 6 Vet. 
App. 207 (1994); Robertson v. Brown, 5 Vet. App. 70, 74 
(1993); Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992).

The Court has held that CUE requires more than a disagreement 
on how the facts are weighed or evaluated; the appellant must 
show that the correct facts, as they were known at the time, 
were not before the adjudicator or that pertinent regulatory 
or statutory provisions were incorrectly applied.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "[i]t is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

CUE is more than a difference of opinion.  38 C.F.R. 
§ 3.105(b) (2000). "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); see 
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Winslow v. Brown, 
8 Vet. App. 469 (1996); James v. Brown, 7 Vet. App. 495 
(1995).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  

As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. at 44 (citations omitted).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who attempts to establish prospective 
entitlement to VA benefits.  See generally Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

In order to reasonably raise a CUE claim, there must be some 
degree of specificity as to what the alleged error is and 
(unless it is the kind of error that, if true, is CUE "on 
its face") persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The veteran must assert more than a disagreement on how the 
facts are weighed or evaluated; the claimant must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  

Vague allegations of CUE on the basis that the prior 
adjudication in question failed (1) to properly weigh and 
evaluate the evidence; (2) to follow the regulations; (3) to 
accord due process of law, the benefit of the doubt, the duty 
to assist, or to give adequate reasons and bases; or (4) to 
allege any other general, non-specific claims of "error," 
cannot satisfy the stringent pleading requirements for the 
assertion of a claim of CUE.  Fugo v. Brown, 6 Vet. App. at 
44-45; Damrel v. Brown, 6 Vet. App. 242, 246 (1994); see 
Luallen v. Brown, 8 Vet. App. 92 (1995); Kirwin v. Brown, 
8 Vet. App. 148, 156` (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Thus, if a claimant fails to raise the issue of CUE with the 
type of specificity required, then there is "no requirement 
that the BVA address the issue".  Fugo, 6 Vet. App. at 45; 
see also Sondel v. Brown, 6 Vet. App. 218, 220 (1994).  As 
such, the claimant would have failed to establish a valid 
claim of CUE, thereby warranting a denial of the claim due to 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

Where an appellant's allegation of CUE represented mere 
disagreement with how the RO weighed and evaluated the facts 
before it, that allegation was inadequate to raise a claim of 
CUE.  Laullen v. Brown, 8 Vet. App. 92, 95 (1995); Newman v. 
Brown, 5 Vet. App. 99, 102 (1993); McIntosh v. Brown, 4 Vet. 
App. 553, 561 (1993).

An alleged failure in the duty to assist cannot serve as a 
basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994).  

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).


Analysis

Initially, the Board notes that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist.  See Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)); see also H.R. 4864, Veterans 
Assistance Act of 2000 (to be codified at 38 U.S.C.A. 
§ 5103A).  

In this regard, the M&ROC has made two attempts to obtain 
outstanding VA records.  It does not appear that the M&ROC 
attempted to retrieve records from the private physician in 
Deer Lodge.  However, the Board is of the opinion that the 
M&ROC was not bound by the duty to assist to obtain these 
records in this instance, because it was indicated by the 
representative during the November 1999 hearing that an 
attempt to obtain such records had already been made without 
success.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).

After a careful review of the record, the Board concludes 
that an effective date prior to February 6, 1995 for the 
grant of service connection for degenerative disc disease is 
not warranted.  



The veteran submitted a claim for service connection for 
arthritis of the back in November 1948, which was within one 
year from his discharge from service.  However, the record 
shows that the M&ROC, in granting service connection for 
sciatic neuritis in February 1949, considered the veteran's 
reported symptoms, including arthritis of the back, in 
assigning a 40 percent rating for sciatic neuritis.  

Specifically, in its grant of service connection with a 40 
percent evaluation for left sciatic neuritis, the M&ROC 
specifically alluded that the sciatic neuritis evaluation had 
been noted as chronic back and hip arthritis.  

Therefore, the M&ROC, in essence, granted service connection 
for the veteran's claimed condition, namely, arthritis of the 
hip and back, but merely under a different diagnostic code.  

This decision was not appealed and it became final.  
Subsequent rating decisions issued prior to the veteran's 
current appeal continued this evaluation and also became 
final.  

There is no other evidence on file of any pending claims, 
informal or formal.  This includes the recent VA records 
received by the M&ROC.  There are no records referring to 
arthritis or degenerative disc disease prior to the effective 
date currently in effect.  Therefore, there are no pending 
claims for degenerative disc disease prior to February 6, 
1995.  

Thus, an earlier effective date cannot be granted prior to 
February 6, 1995 under section 3.400(b)(2), because all of 
the veteran's claims (including his November 1948 claim of 
service connection for arthritis of the hip and back) prior 
to this date, were already addressed by the M&ROC in rating 
decisions that became final.  Thus, there are no pending 
claims dated prior to February 6, 1995.  


However, the finality of a previous rating decision can be 
vitiated in cases of grave procedural error, such as where VA 
failed to obtain pertinent service medical records 
specifically requested by the veteran.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  

The Board notes that some issue has been raised as to the 
February 1949 VA examiner's failure to obtain x-rays of the 
lumbar spine after raising the possibility of a herniated 
disk on examination.  

The Board concludes that such a failure did not constitute a 
grave procedural error as defined in Hayre that would serve 
to vitiate the finality of the February 1949 rating decision.  

The Court has stressed that the doctrine set out in Hayre is 
reserved for those instances of grave procedural error which 
may deprive the veteran of a fair opportunity to obtain 
entitlement provided for by law and regulation.  See Dixon v. 
Gober, No. 98-1825 (U.S. Vet. App. October 24, 2000).  

The Court has also held that not all breaches of the duty to 
assist constitute a grave procedural error.  It is 
questionable as to whether the failure to obtain a lumbar x-
ray following the February 1949 VA examination constituted a 
breach of the duty to assist.  

However, even assuming that the duty to assist was breached, 
the Board is of the opinion that such a breach does not 
constitute a grave procedural error.  This is because the 
M&ROC essentially granted service connection for the 
pertinent symptoms.  Therefore, it does not appear that the 
veteran was deprived of entitlement provided by the law and 
regulation because the record indicates that the benefit 
(service connection) was granted, and that this grant 
included consideration of the claim for service connection of 
arthritis of the back.  In addition, the x-rays are something 
the veteran could have obtained on his own without government 
assistance.  See Dixon, supra.; see also Hurd v. West, 
13 Vet. App. 449 (2000).  



Therefore, as there are no pending or nonfinal claims prior 
to February 6, 1995, the only way for the veteran to obtain 
an earlier effective date for the grant of service connection 
for degenerative disc disease would be to claim CUE in a 
prior rating decision.  As was stated above, determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.104, 3.105(a).  

If CUE is shown, then the effective date will be the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).  

The representative has essentially alleged that the M&ROC 
committed CUE in its February 1949 rating decision by failing 
to adjudicate or grant service connection for arthritis of 
the back, even though this issue was specifically raised by 
the veteran in his December 1948 claim.  See Tr., p. 2.  

The representative has contended that it was CUE for the 
M&ROC to grant service connection for a secondary condition 
(sciatic neuritis) while not granting or even adjudicating 
the issue of service connection for the primary condition, 
degenerative disc disease, or intervertebral disc syndrome.  
Id.  While these assertions were not entirely made with 
specificity, the Board is of the opinion that a claim of CUE 
has been sufficiently raised in this instance.  See Fugo, 
supra.  

After a careful review of the record, the Board concludes 
that the February 1949 rating decision pertaining to the 
grant of service connection for left sciatic neuritis was 
properly based on the available evidence of record at that 
time and the rules then in effect.  

The February 1949 rating decision clearly shows that the 
M&ROC included the reports of back and hip arthritis in 
granting service connection and assigning a rating for 
sciatic neuritis.  



It showed this by placing these conditions in parentheses 
next to the condition (sciatic neuritis) for which service 
connection was being granted, noting that the condition being 
granted, sciatic neuritis had been noted as arthritis of the 
back and hip.  

The Board concludes that CUE was not committed in evaluating 
the veteran's condition solely under the criteria for sciatic 
neuritis rather than assigning a separate rating for 
arthritis and neuritis.  This is because the evidence of 
record at the time of the February 1949 rating decision did 
not even document a diagnosis of arthritis, degenerative disc 
disease, or intervertebral disc syndrome of the back.  

While service medical records document a history of back 
pain, they do not document a diagnosis of arthritis or 
degenerative disc disease of the back.  They only document 
arthritis in other parts of the body, such as the hip, knee 
and ankle.  In fact, x-rays of the lumbar spine were 
consistently noted as being negative for arthritis or other 
bone or joint disease.  

While the February 1949 VA examiner noted that the veteran 
had a possible herniated intervertebral disc, a diagnosis of 
this condition was not actually made or confirmed by x-rays.  

It is noted that x-rays of the spine were not obtained nor 
recommended.  Whether the failure to obtain an x-ray of the 
lumbar spine violated the duty to assist is irrelevant for 
purposes of CUE, since a violation of the duty to assist does 
not rise to the level of CUE.  See Dixon, Caffrey, Hayre, 
supra.  

The only lumbar-related diagnosis in the service and post-
service medical records in existence at the time of the 
February 1949 rating decision was the diagnosis of left 
sciatic neuritis.  




Therefore, the Board is of the opinion that the M&ROC did not 
commit CUE by assigning an evaluation only under the criteria 
for sciatic neuritis when the evidence had not yet 
established that there was arthritis of the back, and in fact 
indicated by x-rays that he did not have a degenerative 
condition in the back.  In addition, other medical evidence 
of record at the time of the decision indicated that a 
urinary or renal problem was the cause of his sciatic.  

The Board notes that there is subsequent medical evidence on 
record which found the veteran to have degenerative disc 
disease and related the sciatic neuritis to this disability.  
The Board's May 1999 decision assigning a separate rating for 
degenerative disc disease was based, in part, on such 
evidence.  

The claim of CUE has been based in large part on this 
subsequent evidence noting an etiological link between the 
sciatic neuritis and degenerative disc disease.  See Tr., 
p.2.  

However, as was established above, such evidence was not in 
existence at the time of the February 1949 rating decision 
and therefore cannot be used to support a claim of CUE.  

The Court has rejected the notion that evidence not of record 
at the time of the rating decision can form the basis of a 
finding that the M&ROC committed CUE.  Porter v. Brown, 
5 Vet. App. 233, 236 (1993) (citing Russell, 3 Vet. App. at 
314, for the proposition that a determination of CUE must be 
based on the record and the law that existed at the time of 
the M&ROC determination).  

Following a review of the evidence of record at the time of 
the February 1949 M&ROC determination, the Board cannot find 
an error of fact or law with respect to that rating decision, 
that when called to the attention of later reviewers compels 
a different conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the claimed error.  See Fugo, supra.


ORDER

Entitlement to an effective date, prior to February 6, 1995, 
for the grant of service connection for degenerative disc 
disease is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 18 -


- 1 -


